Exhibit 10.21

THE WESTERN UNION COMPANY

SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN

(Established Effective February 20, 2019)

 

1.  PURPOSE OF THE PLAN.  The Western Union Company Senior Executive Performance
Incentive Plan (the “Plan”),  is hereby established effective February 20, 2019
by the Compensation and Benefits Committee of the Board of Directors of The
Western Union Company (the “Company”).  The Plan is designed to encourage
teamwork and individual performance by providing incentive compensation based on
the achievement of specified Performance Measures while taking into account
individual performance, to advance the interests of the Company by attracting
and retaining key executives, and to reward contributions made by the Company’s
Chief Executive Officer and other eligible executives in optimizing long-term
value to the Company's shareholders.

 

2.  DEFINITIONS.  For purposes of this Plan, the following terms shall have the
meanings set forth below:

 

2.1  “Code” means the Internal Revenue Code of 1986, as amended.

 

2.2  “Committee” means the Compensation and Benefits Committee of the Company's
Board of Directors, or any successor thereto or delegate thereof with the
authority to act on behalf of the Committee with respect to this Plan.

 

2.3  “Corporate Performance Measures” means specified levels of earnings per
share, the attainment of a specified price of the Company’s common stock,
specified levels of earnings before interest expense and taxes, earnings before
interest, taxes, depreciation, and amortization (“EBITDA”), growth in
EBITDA, operating income, return to stockholders (including dividends), total
shareholder return, return on equity, earnings, revenues, growth in
revenues, pretax return on total capital, cash flow, cost reduction goals,
economic value added, or any combination of the foregoing, or any other
financial or strategic measure of company performance as selected by the
Committee for a specified performance or measurement period for purposes of this
Plan, and as such measures may be adjusted, as determined by the Committee in
its sole discretion, based on the facts and circumstances involved.

 

2.4  “Division or Business Unit Performance Measures” mean specified levels of
revenue, operating income, pretax return on total capital, cost reduction goals,
economic value added, or any combination of the foregoing, or any other
financial or strategic measure of business unit and/or division performance as
selected by the Committee for a specified performance or measurement period for
purposes of this Plan, and as such measures may be adjusted as determined by the
Committee in its sole discretion, based on the facts and circumstances
involved. 

 

2.5  “Incentive Award” means an incentive compensation award paid to a
Participant pursuant to the Plan.



 

 

--------------------------------------------------------------------------------

 



 

2.6  “Individual Performance Measures” mean specified individual performance
measures or standards as approved by the Committee for a specified performance
or measurement period for purposes of this Plan, and as such measures may be
adjusted as determined by the Committee in its sole discretion, based on the
facts and circumstances involved.

 

2.7    “Participant” means the Company’s Chief Executive Officer and any
executive officer or other key employee of the Company who is identified as
eligible to participate in this Plan for a given Performance Period by the
Committee. 

 

2.8  “Performance Measures” means, to the extent applicable with respect to a
Performance Period, the specified Corporate Performance Measures, Division or
Business Unit Performance Measures and/or Individual Performance Measures.

 

2.9  “Performance Period” means a period of one year, commencing each January 1
and ending on the following December 31, or such other performance period as may
be established from time to time by the Committee.  

 

2.10  “Target Incentive Award” means the percentage of a Participant’s base
salary or the flat target amount assigned to a Participant in the Plan for a
given Performance Period (prorated if applicable to reflect changes in position
or for such other circumstances as may be determined by the Committee in its
discretion), assuming satisfaction of the applicable Performance Measures and as
determined by the Committee in its sole discretion. 

 

3.  ESTABLISHMENT OF PERFORMANCE MEASURES AND DETERMINATION OF INCENTIVE
AWARDS. 

 

3.1    ESTABLISHMENT OF PERFORMANCE MEASURES AND GRANT OF INCENTIVE AWARDS. 
With respect to each Performance Period, the Committee shall (i) establish a
Target Incentive Award with respect to each Participant and (ii) identify the
Performance Measures to be applied to such Performance Period, provided that the
Committee may amend or supplement the Performance Measures applicable to a
Performance Period at any time in its sole discretion without prior consent by
or notice to any Participant, subject to applicable law.  The Committee may
establish threshold performance levels which must be achieved at the Corporate,
division, business unit and/or individual level before any Incentive Award is
payable under this Plan. 

 

3.2    DETERMINATION OF INCENTIVE AWARDS.  As soon as practicable following the
end of each Performance Period, the Committee shall review and evaluate the
Performance Measures and shall determine the extent to which the Performance
Measures have been satisfied.  Provided that the applicable Performance Measures
are satisfied at or above the threshold performance levels established by the
Committee (if any), the amount of the Incentive Award payable to each
Participant under the Plan shall be determined by the Committee in its sole
discretion. The exercise of such discretion may be determined by (i) the extent
to which selected Performance Measures established for each Participant for each
Performance Period have been attained and (ii) the Committee’s evaluation of a
Participant’s individual performance.  Under no

2

--------------------------------------------------------------------------------

 



circumstances shall any Incentive Award be deemed earned by or payable to a
Participant under this Plan with respect to any Performance Period unless and
until the Committee exercises its discretion to determine whether an Incentive
Award shall be paid to each such individual Participant with respect to such
Performance Period.  The Committee shall have the sole and absolute discretion
to reduce or increase the amount of any Incentive Award otherwise payable under
the Plan for each Performance Period or to determine that no Incentive Award
shall be payable to a Participant under the Plan.    Notwithstanding anything in
this Plan to the contrary,  any Participant who has failed to meet the threshold
standard under the evaluation criteria established by the Company to comply with
Paragraph 6 of the Enhanced Compliance Undertaking of the “Joint Settlement
Agreements” as defined in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2017 (the “Compliance Gateway”) (if applicable to the
Participant), as or to the extent then in effect, shall receive no Incentive
Award under this Plan for the Performance Period with respect to which the
Participant failed to satisfy the Compliance Gateway.  

 

4.  PAYMENT OF INCENTIVE AWARDS.  Payment of Incentive Awards, less withholding
taxes and other applicable withholdings, shall be made to Participants not later
than the March 15th  (March 31st, in the case of a Participant who is not a
United States taxpayer) following the end of the year in which the applicable
Performance Period ends, provided the Committee has determined the amount and
approved the payment of the Incentive Award to the Participants.  Funding of
Incentive Awards under this Plan shall be out of the general assets of the
Company or of its wholly-owned subsidiaries.  Unless otherwise determined by the
Committee in its discretion, Incentive Awards shall be paid in cash. 

 

5.  ADMINISTRATION.  The Plan shall be administered by the Committee, which
shall have full power and authority to interpret, construe and administer the
Plan in accordance with the provisions set forth herein.  The Committee’s
interpretation and construction of the Plan, and actions hereunder, or the
amount or recipient of the payments to be made from the Plan, shall be binding
and conclusive on all persons for all purposes.  In this connection, the
Committee may delegate to any corporation, committee or individual, regardless
of whether the individual is an employee of the Company, the duty to act for the
Committee hereunder, subject to applicable laws, regulations, rules of the
principal stock exchange on which the Company’s securities are then traded, and
the Company’s governing documents.  Neither the Committee nor any person to whom
the Committee has delegated its authority hereunder shall be liable for any act,
omission, interpretation, construction or determination made in connection with
this Plan in good faith.  The expenses of administering the Plan shall be paid
by the Company or by a wholly-owned subsidiary of the Company and shall not be
charged against the Plan.

 

6.  PARTICIPATION IN THE PLAN.  Eligible executives of the Company may become
Participants in accordance with the terms of the Plan at any time during the
Performance Period if selected by the Committee for participation. 

 

7.  TERMINATION OF EMPLOYMENT.  Unless otherwise determined by the Committee,
and subject to the terms of any written agreement between the Company or any of
its subsidiaries and the Participant or any Company-sponsored severance policy
applicable to the Participant, a  

3

--------------------------------------------------------------------------------

 



Participant whose employment in his or her current position with the Company or
a subsidiary of the Company terminates for any reason prior to the date of
payment of Incentive Awards for a  Performance Period shall not be entitled to
receive an Incentive Award for such Performance Period, subject to applicable
law.

 

8.  DEFERRAL OF INCENTIVE AWARDS.  Subject to Section 409A of the Code, a
Participant may elect to defer receipt of all or any portion of any Incentive
Award made under this Plan to a future date as provided in and subject to the
terms and conditions of any deferred compensation plan of the Company.

 

9.  MISCELLANEOUS.

 

9.1  NONTRANSFERABILITY.  No Incentive Award payable hereunder, nor any right to
receive any future Incentive Award hereunder, may be assigned, alienated, sold,
transferred, anticipated, pledged, encumbered, or subjected to any charge or
legal process, and if any such attempt is made, or a person eligible for any
Incentive Award hereunder becomes bankrupt, the Incentive Award under the Plan
which would otherwise be payable with respect to such person may be terminated
by the Committee which, in its sole discretion, may cause the same to be held or
applied for the benefit of one or more of the dependents of such person or make
any other disposition of such award that it deems appropriate.

 

9.2  CLAIM TO INCENTIVE AWARDS AND EMPLOYMENT RIGHTS.  Nothing in this Plan
shall require the Company to segregate or set aside any funds or other property
for purposes of paying all or any portion of an Incentive Award hereunder.  No
Participant shall have any right, title or interest in or to any Incentive Award
hereunder prior to the actual payment thereof, nor to any property of the
Company.  Neither the adoption of the Plan nor the continued operation thereof
shall confer upon any employee any right to continue in the employ of the
Company or its subsidiaries or shall in any way affect the right and power of
the Company or its subsidiaries to dismiss or otherwise terminate the employment
of any Participant at any time for any reason, with or without cause.

 

9.3  TAX WITHHOLDING/RIGHTS OF OFFSET.  The Company shall have the right to
deduct and withhold from all Incentive Awards all federal, state,  local, and
other taxes as may be required by law.  In addition to the foregoing, the
Company shall have the right to set off against the amount of any Incentive
Award which would otherwise be payable hereunder, the amount of any debt,
judgment, claim, expense or other obligation owed at such time by the
Participant to the Company or any subsidiary.

 

9.4  GOVERNING LAW.  All questions pertaining to the construction, validity and
effect of the Plan shall be determined in accordance with the laws of the State
of Delaware.

 

9.5 INCENTIVE Awards Subject to Clawback.  Except to the extent prohibited by
law, the Incentive Awards granted and paid under this Plan are subject to
forfeiture, recovery by the Company or other action pursuant to any applicable
award agreement or notice or any clawback or recoupment policy which the Company
may adopt from time to time, including

4

--------------------------------------------------------------------------------

 



without limitation any such policy which the Company may be required to adopt
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.

 

9.6  SECTION 409A.  This Plan and the Incentive Awards hereunder are intended to
be exempt from Section 409A of the Code and shall be construed and interpreted
accordingly.

 

10.  AMENDMENT AND TERMINATION.  The Plan may be amended or terminated at any
time and for any reason by the Committee.  The Committee may, in its sole
discretion, reduce or eliminate an Incentive Award to any Participant at any
time and for any reason.  The Plan is specifically designed to guide the Company
in granting Incentive Awards and shall not create any contractual right of any
employee to any Incentive Award prior to the payment of such award.

 

11.  EFFECTIVE DATE.  The Plan shall be effective for Performance Periods
commencing on or after January 1, 2019.

 

 

 

 

5

--------------------------------------------------------------------------------